Title: Thursday 31st of August 1780.
From: Adams, John Quincy
To: 


       This morning we got up and I asked the names of all the scholars who board here. They are as follows.
       Roghe, Toelaer, Vander Burgs, Hulft, Slingelandt, Brants, Van Lennep, Koene, de Graft, Genets, Petri, Van der Paul, Clifford.
       I will also take down some of the rules of the school. First. In the morning at about six o clock a Servant comes to your chamber (as everyone has his own) and wakes you up. You dress yourself and go into the yard where you they amuse themselves till about half after seven and then they go to breakfast which is generally tea or coffy without sugar and a piece of bread and butter, each Scholar has two dishes of tea. They are generally about half an hour at breakfast which brings it to eight o clock. Then they go in to school and stay till eleven and a half when they come out and amuse themselves till one, at one they dine which is upon sometimes one thing some times another. After dinner they amuse themselves till about two when they go in and stay till four and a half. Then they come out for the whole day. At about 9 o clock they sup which is in general what is cold that was not eat at dinner. Generally after supper one of the Scholars reads two or three chapters in the bible. Every one of the young Gentlemen Speak french and it is a general Custom for the Gentlemen to have their sons speak french. Their comes here every day an hundred boys to learn latin. This place was formerly a charity house of a Convent of Religious women. I have a book call’d le Guide D’Amsterdam in which this School is spoke of. It is in french but I will translate it as well as I can into English.
       LATIN SCHOOL.
       The city having obtained of William 4th Count of Holland in 1342 the Priviledge to establish some Schools, for the instruction of the youth in the Greek and latin tongues: they erected two, one in the convent of the Religious women of the order of Bethani, in the Koestraat, the year 1594. It Stood till the year 1670 when it was left and there was a famous tavern made of it which was call’d groot School. The second School was near the New Church, in the place where the famous John Blaauw had since that Established his printing house which was consumed by fire in 1672.
       The Latin School is at present upon the Singel, betwixt the Street call’d Heiligen-weg and the Money tour tower. It is a very fine house, it was formerly a charity house, built in the middle of the convent of Religious women of the order of Ste. Claire. There is a large-gate by which you may go in to the yard and on it are these words:
       DISCIPLINA VITAE SCIPIO
       and under
       Arte probus, probitate pius, pietate beatus,
       Ut vere fias, haec Schola culta dabit.
       which is
       by frequenting this School one may learn to be upright by art, pious by sincerity and happy by Piety.
       The school is divided into six classes, which have each of them their regent. The one of the first Class is the Rector of the whole college and the one of the second is the con-rector. This School is under the inspection of five persons chosen by the Magistrate; of which three are call’d Scholarques and the other two visitors who are ordinarily a Professor of the Illustrious School and a minister. These five inspectors examine the Scholars every Six months and distribute the prices prizes to those who have done the best. Those who after having finish’d their classes wish to be admitted into the Illustrious School are obliged to pronounce a publick Harangue in the Choir of the New church.
       ILLUSTRIOUS SCHOOL.
       This School was establish’d in 1631 for the commodity of the Inhabitants of this city and that the children might have means after having finished their Classes to follow their Studies without being obliged to go to any of the universities. The church of the convent of St. Agnes was chosen for that purpose and several of the most distinguished persons for their knowledge in all sorts of Sciences were chosen to be the professors of it, and amongst others Gerard Vossius and Caspar Barlaeus so famous for their works. This last signalized his entry by a very fine speech which he published under the title of the wise merchant; in which he shew the strait union which subsists between the Sciences and Trade. There are professors in all sorts of faculties who give regularly publick Lessons at certain days of the week. And for the commodity of those who do not understand the Latin there is a Lector, or Preceptor of Mathematicks, who ever since the year 1709 has given Lessons, but whether it is because there were but few auditors or for other reasons, it is not done regularly at present.
       There is a very handsome Library there, which is open every wednesday and Saturday, from two till half after five o clock of which one of the Professors takes care in quality of Library Keeper. The Small books are shut up and the great ones tied to brass chains. New books are placed there every year. This School is on the East Side of the Oudezyds Voorburgwal.
       Thus I have Translated it as well as I can. At about 10 o clock our things were brought here by Stevens. Pappa and Mr. Le Roi came to see us.
       The Holidays are on wednesdays in the afternoon and saturdays in the afternoon. There is eleven weeks Vacancies every year.
      